MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                               FILED
court except for the purpose of establishing                       Apr 28 2017, 8:22 am
the defense of res judicata, collateral                                 CLERK
estoppel, or the law of the case.                                   Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEYS FOR APPELLANTS
Curtis T. Hill, Jr.
Attorney General of Indiana

Andrea E. Rahman
Deputy Attorney General
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana and Indiana                              April 28, 2017
Bureau of Motor Vehicles,                                 Court of Appeals Case No.
Appellants,                                               64A05-1607-IF-1624
                                                          Appeal from the Porter Superior
        v.                                                Court
                                                          The Honorable Julia Jent, Judge
Thomas H. Miracle,                                        Trial Court Cause No.
Appellee.                                                 64D03-1005-IF-6206




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 64A05-1607-IF-1624| April 28, 2017        Page 1 of 6
                                              Case Summary
[1]   The State of Indiana and the Indiana Bureau of Motor Vehicles (collectively,

      “BMV”) appeal the trial court’s denial of their motion to correct error regarding

      the expungement of administrative suspension records of Thomas Miracle. We

      reverse and remand.


                                                      Issue
[2]   The BMV raises one issue, which we restate as whether the trial court had the

      authority to order the expungement of the administrative suspensions of

      Miracle’s driver’s license.


                                                      Facts
[3]   In March 2016, as part of infraction proceedings against Miracle, the trial court

      ordered the BMV to expunge the following events from Miracle’s driving

      record:


                  1. Suspension for Failure to Pay for Driving While
                     Suspended with Suspension I.D. #24 with an effective
                     date of January 8, 2011;


                  2. Conviction for Driving While Suspended with Disposition
                     Date of December 21, 2010, Offense Date of May 2, 2010
                     and Suspension I.D. #24; 25; 26; and 30;


                  3. Suspension for Failure to File Insurance – Bureau with
                     Suspension I.D. #26 with an effective date of January 30,
                     2011 and end date of April 30, 2011;



      Court of Appeals of Indiana | Memorandum Decision 64A05-1607-IF-1624| April 28, 2017   Page 2 of 6
                  4. Conviction for Failure to Provide Proof of Insurance to
                     Bureau with a Disposition Date of December 21, 2010 and
                     an end date of January 30, 2012;


                  5. Suspension for Repeat Insurance with Suspension I.D.
                     #27 with an effective date of January 30, 2011 and an end
                     date of January 30, 2012;


                  6. Suspension for Failure to Pay for Seat Belt Violation with
                     Suspension I.D. #23 with an effective date of January 8,
                     2011; and


                  7. Conviction for Seat Belt Violation with a Disposition Date
                     of December 21, 2010, Offense Date of May 2, 2010 and
                     Suspension I.D. #26.


      Appellant’s App. Vol II p. 12.


[4]   The BMV filed a motion to intervene, which the trial court granted. The BMV

      also filed a motion to correct error, arguing that the expungement of the

      January 2011 through April 2011 and January 2011 through January 2012

      suspensions, referred to in points 3 and 5 above, violated Indiana Code Section

      9-25-9-1(c). After a hearing, the trial court denied the BMV’s motion to correct

      error. The BMV now appeals.


                                                   Analysis
[5]   Miracle did not file an appellee’s brief. In such cases, we will not develop an

      argument for the appellee, and we apply a less stringent standard of review.

      Wharton v. State, 42 N.E.3d 539, 541 (Ind. Ct. App. 2015). “We may reverse if


      Court of Appeals of Indiana | Memorandum Decision 64A05-1607-IF-1624| April 28, 2017   Page 3 of 6
      the appellant is able to establish prima facie error, which is error at first sight,

      on first appearance, or on the face of it.” Id. “The appellee’s failure to provide

      argument does not relieve us of our obligation to correctly apply the law to the

      facts in the record in order to determine whether reversal is required.” Id.


[6]   We review the trial court’s decision to deny a motion to correct error for an

      abuse of discretion. Indiana Bureau of Motor Vehicles v. Hargrave, 51 N.E.3d 255,

      259 (Ind. Ct. App. 2016). An abuse of discretion occurs when the trial court’s

      decision is against the logic and effect of the facts and circumstances before the

      court or if the court has misinterpreted the law. Indiana Bureau of Motor Vehicles

      v. Watson, 70 N.E.3d 380, 384 (Ind. Ct. App. 2017).


[7]   When an administrative agency charged with enforcing a statute provides a

      reasonable interpretation of the statute, we defer to the agency. Hargrave, 51
N.E.3d 259. “This deference recognizes the ‘general policies of acknowledging

      the expertise of agencies empowered to interpret and enforce statutes and

      increasing public reliance on agency interpretations.’” Id. (quoting Ind.

      Wholesale Wine & Liquor Co. v. State ex rel Ind. Alcoholic Beverage Comm’n, 695
N.E.2d 99, 105 (Ind. 1998)).


[8]   The BMV notes that the two administrative suspensions at issue were the result

      of Miracle failing to provide proof of financial responsibility to the BMV.1 See




      1
       The BMV questions whether the trial court was permitted to expunge any of the suspensions or convictions
      at issue. However, it notes that its “main contention on appeal” pertains to only two of the suspensions, and

      Court of Appeals of Indiana | Memorandum Decision 64A05-1607-IF-1624| April 28, 2017              Page 4 of 6
Ind. Code § 9-25-6-3(b)(1), (d) (discussing ninety-day suspensions for failure to

provide evidence of financial responsibility); I.C. § 9-25-6-3.5 (discussing one-

year suspensions for multiple violations of Indiana Code Chapter 9-25-3). The

trial court appears to have ordered the expungement as part of Miracle’s efforts

to resolve infractions and failure to pay fines and court costs. However,

Indiana Code Section 9-25-9-1(c) provides:


        The expungement or other removal from a person’s record of an
        underlying judgment or conviction for which the bureau sends to
        the person a request for evidence of financial responsibility under
        this section does not alter or otherwise affect a penalty imposed
        by the bureau on the person for the person’s failure to provide
        evidence of financial responsibility under this article.


Consequently, even if Miracle resolved his earlier infractions and failure to pay

fines and court costs, the trial court did not have authority to expunge the

administrative suspensions, which were imposed by the BMV for Miracle’s

failure to provide evidence of financial responsibility. We conclude that the

trial court abused its discretion by denying the BMV’s motion to correct error.

The trial court erred when it expunged Miracle’s January 30, 2011 through

April 30, 2011 and January 30, 2011 through January 30, 2012 suspensions.




the BMV’s motion to correct error pertained only to those two suspensions. Appellant’s Br. p. 10.
Consequently, we will address only the BMV’s argument regarding those two suspensions.

Court of Appeals of Indiana | Memorandum Decision 64A05-1607-IF-1624| April 28, 2017                Page 5 of 6
                                                  Conclusion
[9]    The trial court abused its discretion by denying the BMV’s motion to correct

       error. We reverse and remand for proceedings consistent with this opinion.


[10]   Reversed and remanded.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 64A05-1607-IF-1624| April 28, 2017   Page 6 of 6